*946Opinión disidente del
Juez Asociado Señor Negrón García.
“Lo que es ‘influencia indebida’ es algo que no puede verse, o[í]rse ni sentirse; más bien es conducta sutil e intangible. Por su naturaleza y dinámica, versa sobre he-chos difíciles de demostrar judicialmente mediante prueba directa. Ciertamente es inimaginable que sea objeto de es-tipulación escrita o expresa en un contrato.” Casiano, Jr. v. Borintex Mfg. Corp., 133 D.P.R. 127, 129 (1993).
La decisión mayoritaria tiene el peligrosísimo efecto de circunvalar un estatuto (Ley de Ética de 1948, Ley Núm. 28 de 8 de junio de 1948 (3 L.P.R.A. ants. secs. 570-574)),(1) revestido del más alto interés público, aprobado para pro-hibir los contratos entre organismos gubernamentales y sus funcionarios, y así evitar unos beneficios económicos impropios dimanantes de estar éstos en posiciones de las cuales pueden proyectar influencias indebidas. Dicho dic-tamen, inintencionalmente, contribuye a erosionar los me-canismos de que el legislador ha dotado al Estado para combatir la corrupción gubernamental y velar celosamente por la sana erogación de los bienes públicos.
I — I
Sucintamente, la mayoría resuelve que el contrato de arrendamiento de siete (7) fincas propiedad de la familia Besosa, suscrito el 14 de agosto de 1979 por Francisco A. Besosa Quiñones (Ayudante Especial del Secretario de Agricultura) con la Corporación Azucarera de Puerto Rico —por cinco (5) años, prorrogable por cinco (5) más con la aprobación del arrendador Besosa— era “anulable” y, por lo tanto, sujeto al término de cuatro (4) años provisto por el *947Art. 1253 del Código Civil(2) para interponer como defensa su nulidad en una acción judicial. Concluyen que, como no fue hasta ocho (8) años después de otorgado que la Corpo-ración Azucarera de Puerto Rico solicitó su nulidad, el transcurso del tiempo unido a esa inacción subsanó todo vicio que pudiera tener. Se fundamentan en la doctrina tradicional civilista para contratos anulables, cuyos efec-tos extienden a un estatuto especial (Ley de Etica), por el sólo hecho de que éste califica de igual forma como “anula-bles” los contratos con las características del que está ante nuestra consideración.
El Art. 2 de la citada Ley de Ética de 1948, disponía:
... Ningún organismo gubernamental podrá llevar a cabo un contrato en el que cualquiera de sus funcionarios o empleados tenga, directa o indirectamente, interés pecuniario, a menos que el Gobernador, previa la recomendación del Secretario de Hacienda y el Secretario de Justicia, lo autorice. Será anulable todo contrato que viole las disposiciones de este artículo. (Én-fasis suplido.) 1948 Leyes de Puerto Rico 79.
Surge diáfanamente que el legislador quiso supeditar la validez de dichos contratos a que fueran autorizados por el Gobernador, luego de tener la recomendación de los Secre-tarios de Hacienda y de Justicia. No fue mero capricho legislativo exigir que los convenios de esta índole pasaran por la consideración de los máximos funcionarios encarga-dos de velar la buena marcha del Tesoro y los asuntos le-gales del Estado, respectivamente, antes de ser aprobados o rechazados por el Primer Ejecutivo. La intervención y recomendación del Secretario de Hacienda implica una evaluación de que el contrato es de buena fe, esto es, indispensable; contiene condiciones económicas favorables al Estado; no conlleva una erogación innecesaria o irrazona-ble de fondos públicos, y representa el mejor negocio que puede hacerse en consideración a los factores que corres-pondan conforme su naturaleza. Y claro está, la participa-*948ción del Secretario de Justicia presupone, desde el punto de vista jurídico, que los otorgantes están capacitados y que los términos acordados están claramente redactados, son completos y cumplen con los distintos preceptos de ley aplicables a los mismos en función, también, de su naturaleza.
Vemos, pues, que el punto de partida y regla general establecida por el legislador es una clara prohibición a ese tipo de contrato. Como excepción, se admite su validez úni-camente cuando se ha seguido el riguroso y restrictivo trá-mite delineado en la propia ley. Como reconoce la mayoría, “[e]l propósito de la restricción en la contratación entre un organismo gubernamental y sus funcionarios, mediante la cual los últimos devengan algún interés pecuniario, es ‘evi-tar que se ejerza privilegio o influencia indebida en la con-cesión u obtención de contratos’. Op. Sec. Just. Núm. 51 de 14 de octubre de 1958. Véase Op. Sec. Just. Núm. 48 de 10 de diciembre de 1959”. (Énfasis suplido.) Opinión del Tribunal, pág. 4.
La norma que veda este tipo de contrato sólo puede ser superada discrecionalmente por el Gobernador.(3) Esa autorización, por vía de excepción, es calificada y restringida, y no puede utilizarse para obviar otros requisitos de ley. Op. Sec. Just. Núm. 45 de 5 de septiembre de 1958, págs. 240-241 (Ledo. Francisco Espinosa, Jr.).
*949II
Yerra la mayoría al adjudicar a la Asamblea Legislativa la intención de conferir igual extensión y significado a la palabra “anulable” que las que se reconocen a innumera-bles negocios jurídicos cuyo interés público no es de tan alta envergadura como la de los contratos entre organismos gu-bernamentales y sus funcionarios.
Sabemos que la negociación indiscriminada con el ente gubernamental podría redundar en vicios a la larga deses-tabilizadores de la recta gestión pública en general, y el fisco en particular. Por ello resulta imperativo que el Es-tado tome medidas cautelares apropiadas para atajar a tiempo esos posibles problemas. Ante la clara prohibición legal, sólo por excepción se permite la contratación. Cuando no concurren los requisitos considerados por el le-gislador, ¿qué significado tiene la palabra “anulable” en la Ley de Ética?
Ciertamente no es posible interpretar que la aquiescen-cia del Gobernador —pasividad— durante el período de cuatro (4) años fijado en el ámbito de la doctrina civilista para levantar su nulidad tiene el efecto de ratificar el con-trato viciado. No podemos ignorar que el estatuto requiere una acción afirmativa del Primer Ejecutivo, de carácter en-teramente discrecional, que no debe ejercerse indiscrimina-damente, sino excepcionalmente cuando los contratantes, con el concurso de los Secretarios de Hacienda y de Justi-cia, le proveen los elementos de juicio que ponen en posi-ción de determinar que el contrato es merecedor de sosla-yar la prohibición general de ley.
La consistente interpretación de los distintos Secreta-rios de Justicia, a los efectos de exigir una acción afirma-tiva del Primer Ejecutivo que refleje una clara intención de convalidar, es derivado lógico del reconocimiento de una patente realidad que se suscita en el Estado moderno; esto es, la dilución del contacto directo del principal dirigente *950gubernamental de un país con gran parte de los actos que conllevan el desembolso de fondos públicos. El complejo en-tramado gubernamental puertorriqueño ineluctablemente conlleva que la participación del Gobernador, en el devenir de muchos asuntos de gestión pública, sea menos directa, activa e intensa de lo deseado.
En atención a la imposibilidad práctica de que el Primer Ejecutivo siga idóneamente la pista de toda gestión guber-namental —como sucede cuando se celebran contratos en-tre las agencias administrativas del Gobierno y sus funcio-narios sin el aval ejecutivo— el legislador ha querido que convenios del tipo aquí descrito que se efectúan sin su anuencia se presenten a posteriori a su consideración y que, discrecionalmente, éste pueda convalidarlo mediante un acto afirmativo. Este sabio esquema legislativo fue diseñado para evitar las influencias indebidas y, a la par, proteger al máximo jerarca gubernamental de las mareja-das políticas y hábiles maniobras de funcionarios que aspi-ren obtener beneficios de un codiciado presupuesto público, aprovechando en dicha empresa las naturales cortapisas que a una ideal fiscalización impone el intrincado anda-miaje gubernamental.
El uso del vocablo “anulable” es a los únicos efectos de permitir al Gobernador, en circunstancias excepcionales debidamente acreditadas, ratificar un contrato sin que la nulidad absoluta ab initio sea un obstáculo insalvable. In-cluso se ha expresado que no es deseable la práctica de ratificar los contratos luego de otorgados sin observarse estrictamente los requisitos de ley, pues la autorización del Gobernador debe, naturalmente, obtenerse antes de la contratación. Sin ese orden lógico, por excepción, pueden validarse los contratos viciados si se demuestra que se hi-cieron de buena fe. Op. Sec. Just. Núm. 25 de 14 de marzo de 1966, págs. 132-133 (Ledo. Rafael Hernández Colón).
Evidentemente el significado lógico de la palabra “anu-lable” es que un contrato que no cumpla con los requisitos *951de ley no está irremediablemente herido de muerte, sino que en unas circunstancias apropiadas y estrictas puede convalidarse durante su vigencia mediante la aprobación del Primer Ejecutivo si se demuestra que fue hecho y pres-tado de buena fe. Op. Sec. Just. Núm. 10 de 10 de junio de 1968, pág. 40 (Ledo. José C. Aponte).
Y enfatizamos, para que el Gobernador discrecional-mente lo ratifique es imperativo que en el proceso de con-validación se cumpla con el deber de brindar información suficiente que le permita emitir un criterio informado. Op. Sec. Just. Núm. 45 de 2 de noviembre de 1959, pág. 209 (Ledo. Hiram R. Cancio).
En resumen, la ratificación discrecional susceptible de ser dada por el Gobernador requiere unos actos afirmativos e indubitados de una intención de convalidar; no basta el mero transcurso del tiempo para curar vicios. En recta her-menéutica, no podemos automáticamente extender la nor-mativa civilista sobre ratificación a esta importante dimensión de política pública. No es posible dar eficacia jurídica a este tipo de contrato, con el solo transcurso del tiempo, sin que lo acompañe ningún acto afirmativo del Ejecutivo.
HH HH
Aparte de lo expuesto, existen varios hechos y circuns-tancias que, juzgados en conjunto, prima facie son indica-dores de que efectivamente medió una posible influencia indebida en el otorgamiento del contrato. Ello nos lleva a concluir que éste jamás hubiese sido ratificado durante su vigencia por el Primer Ejecutivo a la luz del criterio de buena fe y demás factores pertinentes.
Los autos reflejan a simple vista los términos particu-larmente beneficiosos para el señor Besosa Quiñones. Así se desprende de las cartas del Director y el Ejecutivo inte-rino de la Corporación Azucarera de Puerto Rico al Secre-*952tario y Subsecretario de Agricultura, que expresaban: que las conversaciones conducentes al contrato con el señor Be-sosa Quiñones no resultaban fructíferas debido a las con-diciones especiales que éste solicitaba, las cuales “estable-cen precedentes en el procedimiento de arrendamiento de fincas a la Corporación Azucarera” (Caso Núm. RE-93-33, Parte I, Apéndice, pág. 260); su criterio de “que la Corpo-ración Azucarera no debería someterse a condiciones tan desfavorables” (id., pág. 261); la oferta final hecha el 14 de junio de 1979 por el Director Ejecutivo de la Corporación Azucarera de Puerto Rico al señor Besosa Quiñones, comu-nicándoselo así claramente, y la escueta comunicación del Director Ejecutivo de la Corporación Azucarera de Puerto Rico el 28 de julio de 1979 diciendo expresamente que había sido instruido por el Secretario de Agricultura, de quien el señor Besosa Quiñones era ayudante especial, para que preparara el Contrato de Arrendamiento del señor Besosa Quiñones a base de los términos que él solicitaba (Caso Núm. RE-93-33, Parte I, Apéndice, pág. 270).
Además, de la Certificación Núm. 10-84 de la Junta de Gobierno de 24 de marzo de 1988 surge que el contrato otorgado a favor del señor Besosa Quiñones nunca fue so-metido a dicha Junta, ni por ende aprobado, como exigía el Reglamento de la Corporación Azucarera de Puerto Rico cuando la propiedad a adquirirse o las mejoras sobrepasa-ran $25,000.
IV
Finalizamos este disentir expresando nuestra preocupa-ción por los efectos nefastos al orden público y la desesta-bilidad del erario que podría producir la decisión mayoritaria. Es de conocimiento general la cantidad y com-plejidad de asuntos que corresponde atender al Gobernador. En atención a ello, la Asamblea Legislativa ideó y diseñó unos mecanismos para velar adecuadamente *953la buena marcha de los asuntos públicos. Con anterioridad al día de hoy, la Ley Núm. 12, supra, tal como fue redac-tada y posteriormente interpretada, constituía un efectivo instrumento para velar por la pureza de los contratos entre las agencias gubernamentales y sus funcionarios.
Es claro el propósito principal de prohibir este tipo de contrato y, sólo mediante vía excepcional, aprobarlos si cumplen con estrictos requisitos de recomendación por parte de los Secretarios de Justicia y de Hacienda y, subsi-guientemente, la aprobación del Primer Ejecutivo.
En el supuesto de que dichos requisitos no se cumplan inicialmente —la mejor práctica es obtener el permiso pre-viamente— las partes pueden solicitar al Gobernador su ratificación. Queda a su entera discreción hacerlo, siempre que la información brindada revele que el contrato en cues-tión se hizo de buena fe y así mismo se prestaron los servicios. Lógicamente, en atención al supuesto de que el Primer Ejecutivo pueda ratificar el contrato así viciado, es que se utilizó la palabra “anulable”. Si la Asamblea Legis-lativa hubiera optado por “nulo”, no existiría posibilidad alguna de ratificación ejecutiva mediante un acto afirma-tivo demostrativo de su intención de convalidar.
Todo este cuidadoso esquema delineado por el legislador y perfilado consistentemente por los distintos Secretarios de Justicia de escrutar eficazmente los contratos entre las agencias del Gobierno y los funcionarios o empleados pú-blicos con intereses pecuniarios para evitar el uso de in-fluencias indebidas que peijudican al fisco y a la sana ad-ministración pública, ha sufrido una dura estocada con el mallete mayoritario.
Se abren las puertas al ingenio y a la creatividad de quienes sepan idear hábiles estrategias para burlar los me-canismos de fiscalización diseñados por ley. Esta decisión es verdaderamente lamentable en nuestro Sistema de Go-bierno —en que el mandato constitucional de funcionarios electos dura cuatro (4) años— ya que la experiencia nos *954dice que muchos contratos, por regla general, no están su-jetos al escrutinio público hasta después de advenir al po-der una administración distinta. Si logran evadir el escru-tinio gubernamental por los cuatro (4) años próximos al otorgamiento del contrato, le habrán validado automáticamente.
No podemos suscribir tan grave INJUSTICIA al pueblo de Puerto Rico.

 Vigente al momento de suscitarse los hechos del presente caso. Fue derogado por la Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1801 y siguientes), que en esencia recoge igual normativa.


 31 L.P.R.A. sec. 3512.


 “En una serie de opiniones emitidas por este Departamento, interpretando la Ley Núm. 28 de 1948, hemos sostenido el criterio de que la Asamblea Legislativa de Puerto Rico, contemplando la posibilidad de que en algunos casos sería necesario e indispensable que un organismo gubernamental efectúe un contrato en el que alguno de sus funcionarios o empleados tenga, directa o indirectamente, interés pecuniario, tuvo a bien conferirle discreción al Gobernador de Puerto Rico para que, de acuerdo con su mejor criterio, autorice dichos contratos, con miras a obviar el principio en que descansa la prohibición enunciada, y en esta forma salvaguardar los intereses públicos.” Op. Sec. Just. Núm. 6 de 8 de febrero de 1956, pág. 24 (Ledo. José Trías Monge).